AO 245D (Rev. /1)   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                            District
                                                      __________     of Nevada
                                                                 District of __________
         UNITED STATES OF AMERICA                                     Amended Judgment in a Criminal Case
                    v.                                                (For Revocation of Probation or Supervised Release)

               MARK ALLEN VARELA
                                                                      Case No. 2:11-cr-78-KJD-PAL (Consolidated with 2:11-cr-80-KJD-PAL)
                                                                      USM No. 96577-012
                                                                       Rachel Korenblat
                                                                                               Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                         SEE BELOW                   of the term of supervision.
G was found in violation of condition(s) FRXQWV                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                         Violation Ended
1                               Commission of another federal, state or local crime                        06/14/2011

2                                Use of controlled substances                                              05/20/2011




       The defendant is sentenced as provided in pages 2 through          5       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 6516                    12/14/2011
                                                                                          Date of Imposition of Judgment
Defendant’s Year of Birth:            1965

City and State of Defendant’s Residence:                                                        Signature of Judge
Pahrump, NV
                                                                       KENT J. DAWSON, UNITED STATES DISTRICT JUDGE
                                                                                             Name and Title of Judge

                                                                       February 11, 2019
                                                                                                       Date
AO 245D (Rev. /1)    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   5
DEFENDANT: MARK ALLEN VARELA
CASE NUMBER: 2:11-cr-78-KJD-PAL

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
24 MONTHS, to be served consecutive to District Court, Clark County NV case C-11-274810-1 and concurrent
with sentence imposed in 2:11-cr-70 and 2:11-cr-80-KJD-PAL.


     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
that the defendant serve his term of incarceration at FCI VIctorville, CA or close thereto



     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. /17) Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                                     Judgment - Page   3   of   5
DEFENDANT: MARK ALLEN VARELA
CASE NUMBER: 2:11-cr-78-KJD-PAL

                                                             SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 30 months


         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

                                                             MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain froPDQ\XQODZIXO use of a controlled substance. You must submit to one drug test within 15 days of releasHIURP
      LPSULVRQPHQWDQGDWOHDVWWZRSHULRGLFGUXJWHVWVWKHUHDIWHUDVGHWHUPLQHGE\WKHFRXUWQRWWRH[FHHGWHVWVDQQXDOO\
             G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    substance abuse. (check if applicable)
4.    G     You must make restitution in accordance with 18 U.S.C. §§ 3663DQG3663Aor any other statute authorizing DVHQWHQFHRI
             UHVWLWXWLRQ(check if applicable)
5. G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
             as diUHFWHGE\WKHSUREDWLRQRIILFHUWKH%XUHDXRI3ULVRQVRUDQ\VWDWHVH[RIIHQGHUUHJLVWUDWLRQDJHQF\LQWKHORFDWLRQ
             ZKHUH\RXUHVLGHZRUNRUDUHDVWXGHQWRUZHUHFRQYLFWHGRIDTXDOLI\LQJRIIHQVH (check if applicable)
7.    G     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with WKHVWDQGDUGFRQGLWLRQVWKDWKDYHEHHQDGRSWHGE\WKLVFRXUWDVZHOODVZLWKDQ\RWKHUFRQGLWLRQVRQWKHDWWDFKHGSDJH
AO 245D (Rev. /1)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4     of        5
DEFENDANT: MARK ALLEN VARELA
CASE NUMBER: 2:11-cr-78-KJD-PAL

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
   AO 245D (Rev. /1)   Judgment in a Criminal Case for Revocations
                          Sheet 3D — Supervised Release
                                                                                          Judgment—Page    5     of         5
   DEFENDANT: MARK ALLEN VARELA
   CASE NUMBER: 2:11-cr-78-KJD-PAL

                                              *SPECIAL CONDITIONS OF SUPERVISION

* 1. Substance Abuse Treatment- You must participate in an [inpatient/outpatient] substance abuse treatment program and
 follow the rules and regulations of that program. The probation officer will supervise your participation in the program
 (provider, location, modality, duration, intensity, etc.). You must pay the costs of the program

* 2. Drug Testing – You must submit to substance abuse testing to determine if you have used a
 prohibited substance. Testing shall not exceed 104 tests per year. You must pay the costs of the testing. You must not
 attempt to obstruct or tamper with the testing methods.

* 3. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as defined
 in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
 conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
 You must warn any other occupants that the premises may be subject to searches pursuant
 to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
 violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
 be conducted at a reasonable time and in a reasonable manner.

*4. No Alcohol – You must not use or possess alcohol.
